Proceeding under article 78 of the Civil Practice Act to review a determination of the police commissioner of the City of New York, made after trial, dismissing petitioner from the position of patrolman. The proceeding has been transferred to this court. (Civ. Prae. Act, § 1296.) Petitioner was *1162charged with conduct unbecoming an officer on specifications alleging an assault. Upon the same incidents, petitioner was indicted, tried, and found not guilty in a criminal court. Determination unanimously confirmed, with $20 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Ughetta, JJ.